NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 29 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50194

              Plaintiff - Appellee,              D.C. No. 3:10-cr-03361-W-1

  v.
                                                 MEMORANDUM*
SABRINA HANSON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                Thomas J. Whelan, Senior District Judge, Presiding

                           Submitted October 22, 2015**
                               Pasadena, California

Before: PREGERSON and TROTT, Circuit Judges and STAFFORD,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for the Northern District of Florida, sitting by designation.
      The district court correctly denied Hanson’s attempt to escape her agreed

upon restitution obligation in the amount of $135,000. As counsel said in a filing

with the court, Ms. Hanson is still on supervision, and a court may modify

supervised release conditions under 18 U.S.C. § 3583(e)(2).

      AFFIRMED.




                                        -2-